DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
	Applicant’s amendment filed on 11/23/2020 overcomes the following objection(s)/rejection(s): 
The double patenting rejection for claims 1-10 has been withdrawn in view of the Terminal Disclaimer. 
The rejection for claim 1 under 35 U.S.C. 112(b) has been withdrawn in view of Applicant’s amendment.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al., (U.S. Pub. No. 2014/0022364 A1) in view of Liang et al., (U.S. Pub. No. 2009/0002548 A1).
As per claim 1, Rodriquez teaches a device for displaying magnified images of an object (abstract), comprising: a housing (display housing el. 20 of fig. 1 and [0029]) having a top edge, a bottom edge, a hinge an interior, and a screen positioned within the housing (fig. 1-3, [0030]),  a base including two spaced apart feet (base 30 includes a pair of spaced feet 312; [0039] and fig. 1-3), the hinge pivotally connecting the base to the bottom edge of the housing (the backside of the base 30  further includes hinges 322 for pivotally connecting the base 30 to display housing 20; [0039]) the device having a first configuration wherein the base is at an angle with respect to the housing and a second configuration wherein the base and the housing are in facing relation (abstract, [0029-0030]; The camera can be selectively positioned into a variety of configurations, including: a first closed configuration wherein the display and base are in facing relation; a second opened configuration wherein the display is angled with respect to the base; and a third hand-held configuration wherein a handle is pivoted outwardly to permit a user to hold the camera relative to a distant object); a camera for taking images of the object (camera 220, fig. 2 and [0032-0033]) and displaying the images on the screen (LCD screen 210 ; [0029-0033]), a cradle pivotally mounted within the housing for positioning the a brake positioned within the housing for selectively counterbalancing the force of the spring and allowing the position of the cradle to be adjusted ([0035], fig. 10A el. 242; The S-link also functions as a spring to dampen the movement of assembly 218). Although, Rodriguez discloses a brake positioned within the housing for selectively counterbalancing the force of the spring and allowing the position of the cradle to be adjusted, Rodriguez does not explicitly discloses the cradle to be adjust by hand. 
However, Liang discloses the known concept of a cradle to be adjusted by hand (abstract, [0060], [0062] and fig. 7A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the known concept of Liang with Rodriguez in order to allow 
As per claim 2, Rodriguez (modified by Liang) as a whole teaches everything as claimed above, see claim 1. In addition, Rodriguez teaches wherein the cradle is a barrel shaped (camera slug 222; the camera slug being in cylindrical shape) and pivots about opposing axels (assembly along with camera 220 and slug 222, pivot about opposing pivot points 224 at the opposite ends of assembly 218). 
As per claim 3, Rodriguez (modified by Liang) as a whole teaches everything as claimed above, see claim 2. In addition, Rodriguez teaches wherein the spring is a torsion spring (torsion spring 234; [0035]) that is positioned about one of the opposing axels of the cradle (fig. 10A).

Allowable Subject Matter
Claims 4-10 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M PRINCE whose telephone number is (571)270-1821.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M PRINCE/Primary Examiner, Art Unit 2486